



































CAPITOL FEDERAL® FINANCIAL, INC.
Deferred Incentive Bonus Plan








































Effective Date of Formal
Amendment and Restatement
September 30, 2018















--------------------------------------------------------------------------------





CAPITOL FEDERAL FINANCIAL
Deferred Incentive Bonus Plan
Table of Contents




 
 
Page
ARTICLE I ‑‑
PURPOSE
1
 
 
 
ARTICLE II –
DEFINITIONS
1
 
 
 
ARTICLE III ‑‑
PARTICIPATION
3
 
 
 
ARTICLE IV ‑‑
DEFERRED ACCOUNTS
5
 
 
 
ARTICLE V ‑‑
BENEFITS
6
 
 
 
ARTICLE VI ‑‑
RESERVED
7
 
 
 
ARTICLE VII ‑‑
SOURCE OF BENEFITS
7
 
 
 
ARTICLE VIII ‑‑
ADMINISTRATION OF THIS PLAN
7
 
 
 
ARTICLE IX ‑‑
AMENDMENT
8
 
 
 
ARTICLE X ‑‑
TERMINATION
9
 
 
 
ARTICLE XI ‑‑
RESTRICTIONS ON ALIENATION OF BENEFITS
10
 
 
 
ARTICLE XII ‑‑
CLAIMS PROCEDURE
10
 
 
 
ARTICLE XIII ‑‑
MISCELLANEOUS
12
















--------------------------------------------------------------------------------






ARTICLE I ‑‑ PURPOSE


Section 1.01. Purpose. The purpose of this Plan is to provide specified benefits
to Senior Managers of Capitol Federal® Financial, Inc. (“CFF”) and Capitol
Federal® Savings Bank (collectively the “Company”) who contribute to the
continued growth, development, and future business success of the Company. This
program shall be administered as an unfunded plan of deferred compensation for
income tax purposes and shall be applicable solely to those Employees serving in
the job classification of Senior Managers, as defined herein. This Plan is
intended to operate in conjunction with that certain Short Term Performance Plan
adopted by the Company effective October 1, 2005, and amendments thereto.




ARTICLE II ‑‑ DEFINITIONS


For purposes of this Plan, the following phrases or terms shall have the
indicated meanings unless otherwise clearly apparent from the context.
Capitalized terms not specifically defined herein shall have the meanings set
forth in the Short Term Performance Plan.


“Affiliated Company(ies)” means each entity that has a relationship to the
Company as described by Section 414(b) or (c) of the Code.


“Approved Reason” means a reason for a Separation from Service with the Company
which, in the opinion of the Committee, is in the best interest of the Company.


“Award” or “Performance Award” means a lump sum cash payment granted under the
Plan to a Participant by the Committee pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish.


“Bank” means Capital Federal® Savings Bank, the wholly subsidiary of CFF.


“Beneficiary or Beneficiaries” means the person, persons, entity or entities
entitled to receive any benefits under this Plan pursuant to the designation of
the Participant (or in default of such designation) as provided in Section 5.03
hereof.


“Board of Directors” or “Board” means the Board of Directors of CFF.


“Cause” means:
    
(a)    the willful and continued failure by an Employee to substantially perform
his or her duties with his or her employer after written warnings identifying
the lack of substantial performance are delivered to the Employee by his or her
employer to specifically identify the manner in which the employer believes that
the Employee has not substantially performed his or her duties, or


(b)    the willful engaging by an Employee in illegal conduct which is
materially and demonstrably injurious to CFF or a Subsidiary.


“Change in Control” means the occurrence of any of the following three events:
(i) any person or persons acting as a group (within the meaning of Section 409A
of the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of CFF possessing 30% or more of the total voting power of the outstanding
stock of CFF; (ii)


1

--------------------------------------------------------------------------------





individuals who are members of the Board of Directors of CFF as of September 30,
2018 (the "Incumbent Board") cease for any reason during any 12-month period to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to such date whose election was approved by a vote of at
least a majority of the directors comprising the Incumbent Board, or whose
nomination for election by CFF’s stockholders was approved by the nominating
committee serving under an Incumbent Board, shall be considered a member of the
Incumbent Board; or (iii) any person or persons acting as a group (within the
meaning of Section 409A of the Code) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets of CFF that have a gross fair market value of 40% or more of
the total gross fair market value of all of the assets of CFF immediately before
such acquisition or acquisitions; provided that with respect to each of the
events covered by clauses (i) through (iii) above, the event must also be deemed
to be either a change in the ownership of CFF, a change in the effective control
of CFF or a change in the ownership of a substantial portion of the assets of
CFF within the meaning of Section 409A of the Code.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Compensation Committee of the Board, or such other Board
committee as may be designated by the Board to administer the Plan; provided,
however, that the Committee shall consist of an odd number of three or more
Directors, each of whom is a “Non‑Employee Director” within the meaning of Rule
16b‑3 under the Exchange Act, or any successor definition adopted.


“Company” means Capitol Federal® Financial, Inc. and its wholly owned
subsidiary, the Bank.


“Deferred Amount” means that portion of a Participant’s Performance Award,
between $2,000 and 50% (35% for First Vice-Presidents) of such Award up to but
not exceeding $100,000, which the Participant elects to defer under the terms of
this Plan.


“Deferred Account” or “Account” means the ledger entry established in accordance
with ARTICLE IV, which entry shall represent the Company’s unsecured and
unfunded promise to pay the amount of benefits set forth by such entry.


“Disability” means a disability under the terms of any long‑term disability plan
maintained by the Company.


“Distribution Date” means by the second business day following the regularly
scheduled January board meeting following the last day of each Mandatory
Deferral Period.


“Employee” means a common law Employee of the Company paid from the Company
payroll account.


“Mandatory Deferral Period” means the consecutive thirty‑six month period
beginning on the applicable Award Payment Date and ending at midnight on the
applicable December 31st. For purposes of this definition, the Award Payment
Date shall be deemed to be the December 31 following the Performance Period to
which the deferred Award under the Short Term Performance Plan relates.


“Officer” means only those certain salaried Employees of the Company who are
administrative executives in continuous service with the Company employed by the
Company in one of the following job classifications: Chairman, Chief Executive
Officer, President, Executive Vice‑President, Senior Vice‑President or First
Vice‑President.




2

--------------------------------------------------------------------------------





“Participant” means a common law Employee paid from the Company payroll account
who is an Officer and who has been designated by the Committee as eligible to
participate in this Plan and who has satisfied all of the threshold eligibility
criteria applicable to this Plan.


“Plan” means the Capitol Federal® Financial, Inc. Deferred Incentive Bonus Plan.


“Plan Year” means the Company fiscal year ending each September 30th.


“Retirement” means, for all Plan purposes other than the Plan’s change in
control provision, a termination of employment from the Company on or after
attainment of age 65.


“Section 409A” means Section 409A of the Code and the regulations and guidance
of general applicability issued thereunder.


“Senior Manager” means an Officer of the Company.


“Separation from Service” means a cessation or reduction in the Employee’s
services for the Company and the Bank (and any other affiliated entities that
are deemed to constitute a “service recipient” as defined in Treasury Regulation
§1.409A-1(h)(3)) that constitutes a “Separation from Service” as determined
under Section 409A of the Code, taking into account all of the facts,
circumstances, rules and presumptions set forth in Treasury Regulation
§1.409A-1(h). The term includes, but is not limited to, termination of
employment due to a Participant’s death, Disability, Retirement, discharge (with
or without cause), or voluntary termination. The term shall not include any
temporary absences due to vacation, sickness, or other leaves of absence granted
to Participant by the Company. A Separation from Service shall not be deemed to
occur, however, upon a transfer involving any combination of the Company and any
Affiliated Company.


“Short Term Performance Plan” or “STPP” means the incentive bonus arrangement
sponsored and maintained by the Company for the benefit of eligible Officers.
The Short Term Performance Plan is incorporated herein by reference.


“Sole Discretion” means the right and power to decide a matter, which may be
exercised arbitrarily at any time and from time to time.


“Subsidiary” means a corporation or other business entity in which CFF directly
or indirectly has an ownership interest of 80 percent or more.


“Taxable Year” means the 12‑month period beginning January 1.




ARTICLE III ‑‑ PARTICIPATION


Section 3.01. Eligibility. In order to become a Participant in this Plan and
defer Performance Awards granted under the STPP under this Plan, a Senior
Manager must satisfy each of the following conditions:


A.
Participation in the STPP. In order to be eligible for participation in this
Plan, a Senior Manager must be eligible for, and an Active Participant in, the
STPP.







3

--------------------------------------------------------------------------------





B.    Committee Designation. In addition to eligibility and participation in the
STPP, a Senior Manager must be specifically designated as eligible to defer
under this Plan. The Committee shall have the unrestricted right and power,
which may be exercised in its Sole Discretion and at any time and from time to
time, to designate Senior Managers who are eligible to participate in this Plan.
The Committee also shall have the right, in its Sole Discretion, to terminate an
individual’s future participation in this Plan, but only to the extent permitted
by Section 409A. If an individual’s participation in this Plan is terminated,
the Participant (or Participant’s Beneficiary) shall be entitled to receive the
Participant’s Account at the time and in the manner determined under Article V.


C.    Timely Deferral Election. In addition to the criteria set forth above,
participation in this Plan shall only be possible if the Senior Manager has
timely executed and filed with the Committee, or its designee, the appropriate
deferral election forms. Deferral election forms shall be considered timely
filed only if they are properly completed, executed and filed with the Committee
in accordance with Committee rules and the provisions of Section 3.02.


Section 3.02. Incentive Bonus Deferral Agreements. For each Taxable Year (or
portion of the Taxable Year after entry into the Plan), each Participant may
elect to execute a deferral election agreement with respect to an Award at such
time and in such form and manner as the Committee may from time to time
prescribe for such purpose; provided, however, that in the case of a Senior
Manager newly eligible to participate in the Plan, the Committee shall not
prescribe a time later than 30 days after the date the Senior Manager is first
eligible to participate in this Plan for such Senior Manager to make a deferral
election for that taxable year. Any such election by a Participant to reduce the
Participant’s compensation shall only apply to compensation attributable to
services to be performed by the Participant in a Plan Year that commences after
the date of the Participant’s deferral election; provided, however, that in the
case of an election to defer any performance‑based compensation (within the
meaning of Section 409A) payable with respect to services performed over a
period of at least 12 months, such election must be made no later than six
months before the end of such performance period, provided that the Participant
has performed services continuously from the later of the beginning of the
performance period or the date the performance criteria are established through
the date such election is made, and provided further that in no event may an
election to defer performance-based compensation be made after such compensation
has become readily ascertainable. All calculations of the dollar amount of an
Award shall be determined under the terms of the STPP.


The terms of any such deferral election agreement shall provide that the
Participant agrees to accept a reduction in compensation from the Company with
respect to an Award. The agreement shall be irrevocable by the Participant
during the Plan Year in which the services are performed and each subsequent
Plan Year, unless the Participant enters into a new agreement prior to the
beginning of the Plan Year for which the change is to be effective. All
elections, including modifications and revocation, shall be made upon such terms
and conditions and at such time and in such manner as the Committee may from
time to time determine in its Sole Discretion. The agreement shall automatically
terminate upon the termination of this Plan or upon a Participant’s Separation
from Service.


Section 3.03. Limitations on Deferrals. The Chairman, Chief Executive Officer,
President, Executive Vice-Presidents or Senior Vice-Presidents may elect to
defer amounts of not less than two thousand dollars ($2,000.00), up to an amount
equal to fifty percent (50%) of the Participant’s Performance Award for the
upcoming performance year; provided, however, that the amount of a single
deferral may not exceed one hundred thousand dollars ($100,000.00). First
Vice-Presidents may elect to defer amounts of not less than two thousand dollars
($2,000.00), up to an amount equal to thirty five percent (35%) of the
Participant’s Performance Award for the upcoming performance year; provided,
however, that the amount of a single


4

--------------------------------------------------------------------------------





deferral may not exceed one hundred thousand dollars ($100,000.00). No Deferred
Amount may be distributed or withdrawn except as provided in Article V, and no
deferral under the Plan shall continue past the applicable Distribution Date.




ARTICLE IV ‑‑ DEFERRED ACCOUNTS


Section 4.01. Deferred Account. The Deferred Amount described in Section 3.03
above shall be credited to the Participant’s Deferred Account.


A.    To the extent the Company is required to withhold any taxes or other
amounts from the Deferred Amount pursuant to any federal, state or local law,
such amounts shall be taken out of the portion of the Participant’s Award or
other compensation not deferred under this Plan.


B.    The Company shall match each Deferred Amount by an amount equal to 50% of
such Deferred Amount for the Chairman, Chief Executive Officer, President,
Executive Vice-Presidents or Senior Vice-Presidents and 35% of such Deferred
Amount for First-Vice-Presidents; provided, however, that such match shall be
subject to forfeiture and shall be forfeited if the Participant terminates
service with the Company at any time for any reason, including death,
Disability, Retirement or an Approved Reason, during the applicable Mandatory
Deferral Period.


Section 4.02. Vesting. Each Participant shall be fully vested in the
Participant’s Deferred Amount. However, Participants shall only become vested in
the forfeitable Company matching amount (credited to the Deferred Amount at the
commencement of the Mandatory Deferral Period) if the Participant remains
continuously employed with the Company during the Mandatory Deferral Period and
is so employed on the last day of the Mandatory Deferral Period.


Section 4.03. Increases to the Account. The Participant’s Deferred Account shall
be increased by an earnings factor. The earnings factor shall equal the amount
that the Participant’s Deferred Account would have increased if, immediately
following addition to the Account of the deemed Company match, the Account had
been invested in CFF’s common stock (“CFFN”) and that position had been held
through the last December 31st of the Mandatory Deferral Period.


A.    In order to establish an initial value for the Account at the commencement
of the Mandatory Deferral Period, the Committee shall utilize the closing price
of CFFN as of the applicable Award Payment Date and shall deem the entire
Account (including the forfeitable Company match) to be 100% invested in CFFN at
such price. If, as of the end of the Mandatory Deferral Period, the closing
market price for CFFN is greater than the initial value on the applicable Award
Payment Date, the difference in value shall be converted to cash, added to the
Account and paid on the Distribution Date along with the Deferred Amount, the
Company match, and the Dividend Equivalents.


B.    The Committee shall credit the Account with an amount appropriate to
reflect dividends actually paid on CFFN stock during the Mandatory Deferral
Period (“Dividend Equivalents”). Dividend Equivalents shall be credited to the
Account as of the time dividends are actually paid on CFFN stock and shall held
in the Account through the remaining portion of the Mandatory Deferral Period.




5

--------------------------------------------------------------------------------





C.    Notwithstanding anything to the contrary, the Company shall not be
obligated to acquire any interest in any fund or investment option and any asset
that may be acquired in order to provide a means for payment of any liability
shall remain the property of the Company.


Section 4.04. Statement of Account. The Committee shall submit to each
Participant, within 120 days after the close of each Plan Year, a statement
setting forth the balance to the credit of each Participant of his or her
Deferred Account.




ARTICLE V ‑‑ BENEFITS


Section 5.01. General. With respect to each Deferred Amount contributed to a
Participant’s Deferred Account hereunder, if the Participant remains
continuously employed by the Company during the applicable Mandatory Deferral
Period and is so employed on the last day of the Mandatory Deferral Period, the
portion of the Participant’s Deferred Account attributable to such Deferred
Amount that the Participant is entitled to receive as of the applicable
Distribution Date (including any earnings and/or Company match credited to the
Participant’s Deferred Account with respect to such Deferred Amount in
accordance with Article IV hereof) will be paid to the Participant in a single
lump sum payment on the applicable Distribution Date.


Section 5.02. Separation from Service. With respect to each Deferred Amount
contributed to a Participant’s Deferred Account hereunder, if the Participant
incurs a Separation from Service due to death, Disability or any other reason at
any time before the applicable Distribution Date, the portion of the
Participant’s Deferred Account attributable to such Deferred Amount that the
Participant is entitled to receive as of the date of such Separation from
Service shall be paid to the Participant in a single lump sum payment as soon as
administratively practicable on or after the earlier of (i) the first day of the
Taxable Year after the Taxable Year in which the Participant incurs such
Separation from Service, or (ii) the date that would have been the applicable
Distribution Date with respect to such Deferred Amount had the Participant
remained continuously employed by the Company during and until the end of the
applicable Mandatory Deferral Period (the “Payment Date”); provided, however,
that payment hereunder shall not occur later than the later of (i) the end of
the calendar year in which the Payment Date occurs, or (ii) the 15th day of the
third calendar month after the Payment Date occurs; and provided further that if
the Participant is at the time of his Separation from Service a “Specified
Employee” (as that phrase is defined in Section 409A), then no payment shall be
made before the 185th day following the date of the Participant’s Separation
from Service, except upon his earlier death. Notwithstanding the foregoing, in
the event of a distribution described in this Section 5.02, no match or earnings
described in Article IV hereof shall be payable to the Participant, and the
Participant shall not be entitled to receive an amount greater than the
Participant’s Deferred Amount. In the event a Participant entitled to receive
payment in accordance with Section 5.02 dies before receipt of such payment,
such payment shall be paid to the Participant’s Beneficiary.


Section 5.03. Beneficiary Designation. The Beneficiary of a Participant shall be
the person, persons, entity or entities designated by the Participant on a
beneficiary designation form provided by the Committee. A Participant shall have
the right to change his or her Beneficiary designation at any time; provided,
however, that no change of a Beneficiary shall be effective until received by
the Committee. All Beneficiary designations, and any amendments and revocations
thereto, shall be made upon such form or forms and in such manner as the
Committee may from time to time direct. In the event a Participant dies without
having a Beneficiary designation in force, or in the event no named Beneficiary
is alive or is in being at the time, all payments due hereunder shall be paid to
the Participant’s surviving spouse, if any. If the Participant leaves no
surviving spouse, then such payment shall be made to the Participant’s estate.






6

--------------------------------------------------------------------------------





ARTICLE VI – RESERVED




ARTICLE VII ‑‑ SOURCE OF BENEFITS


Section 7.01. Source of Benefits. Amounts payable hereunder shall be paid
exclusively from the general assets of the Company. The Company’s obligation
under this Plan shall constitute a mere promise to pay benefits in the future,
and no person entitled to payment hereunder shall have any claim, right,
security interest or other interest in any fund, trust, account, insurance
contract or other asset of the Company. The Company is not obligated to invest
in any specific assets or fund, but it may invest in any asset or assets it
deems advisable in order to provide a means for the payment of any liabilities
under this Plan. Each Participant shall be an unsecured general creditor of the
Company and shall have no interest whatsoever in any such assets or fund. The
Company’s liability for the payment of benefits hereunder shall be evidenced
only by this Plan.


ARTICLE VIII ‑‑ ADMINISTRATION OF THIS PLAN


Section 8.01. Appointment of Committee. This Plan shall be administered under
the supervision of the Committee. It shall be a principal duty of the Committee
to see that this Plan is carried out in accordance with its terms. The Committee
shall have full power to administer this Plan in all of its details, subject,
however, to the requirements of the Code and other applicable laws. For this
purpose, the Committee’s powers shall include, but are not limited to, the
authority, in addition to all other powers provided by this Plan, to:
    
A.    Determine in its discretion the eligibility of any Officer to participate
in this Plan and of any individual to receive benefits under this Plan;


B.    Exercise its discretion in making interpretations regarding the terms of
this Plan with its interpretations to be final and conclusive on all persons
claiming benefits under this Plan;


C.    Compute and implement the proper deferral limitations and compute amounts
payable for any Participant in accordance with the provisions of this Plan, the
manner and time of payment and to determine and authorize the person or persons
to whom such payments will be paid;


D.    Receive claims for benefits and render decisions respecting such claims
under this Plan;


E.    Make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of this Plan;


F.    Appoint such agents, specialists, legal counsel, accountants, actuaries,
consultants or other persons as the Committee deems advisable to assist in
administering this Plan;
    
G.    Allocate and delegate its responsibilities under this Plan and to
designate other persons to carry out any of its responsibilities under this
Plan, with any such allocation, delegation or designation to be in writing;


H.    Be responsible for all reporting and disclosure requirements for this Plan
under the law;
    


7

--------------------------------------------------------------------------------





I.    Receive from the Company, Participants and other persons such information
as shall be necessary for the proper administration of this Plan;


J.    Furnish to the Company upon request, such reports with respect to the
administration of this Plan as are reasonable and appropriate; and
    
K.    Maintain all records of this Plan.


Section 8.02. Examination of Records. The Committee shall make available to each
Participant and his duly authorized representative, such of the records under
this Plan as pertain to him, for examination at reasonable times during normal
business hours.


Section 8.03. Committee. The Committee shall act by a decision of a majority.
Any such action by the Committee may be taken either at a meeting or in writing
signed by all Committee members without a meeting. Notwithstanding the
foregoing, the Committee may, by written authorization, empower any member of
the Committee to individually execute any document or documents on behalf of the
Committee, such authorization to remain in effect until revoked by the
Committee. The Committee shall elect one of its members as chairman, appoint a
secretary, who may or may not be a Committee member and advise the Company of
such actions in writing. The secretary shall keep a record of all meetings,
actions and data necessary for the proper administration of this Plan and shall
forward all necessary communications to the Company, the Participants or other
necessary person. A dissenting Committee member who, within a reasonable time
after he has knowledge of any action or failure to act by majority, registers
his dissent in writing delivered to the other Committee members and the Company
shall not be responsible for any such action or failure to act.


Section 8.04. Reliance on Certificates, etc. The members of the Committee and
the officers and directors of the Company shall be entitled to rely on all
certificates and reports made by any duly appointed accountants and on all
opinions given by any duly appointed legal counsel. Such legal counsel may be
counsel for the Company.




ARTICLE IX ‑‑ AMENDMENT


Section 9.01. Right to Amend. The Board of Directors reserves the right, at
will, at any time and from time to time, to modify, alter or amend this Plan
(including without limitation a retroactive modification, alteration or
amendment), in whole or in part, and any such modification, alteration or
amendment shall be binding upon the Company, Participants and all other persons;
provided, however, that no amendment will reduce the amount then credited to the
Participant’s Deferred Account without the Participant’s written consent;
provided, further, however, that no consent shall be required and the Board of
Directors shall have the right to modify, alter or amend this Plan (including a
retroactive modification, alteration, amendment or reduction in a Participant’s
Deferred Account), if it determines in its Sole Discretion that such amendment
is necessary to comply with applicable law, which shall include, but shall not
be limited to, the right to apply any prospective or retroactive amendment
necessary to keep this Plan an unfunded employee benefit plan described in
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA or to comply with Section
409A or any other applicable provision of the Code or ERISA or any judicial or
administrative guidance interpreting such provisions.






8

--------------------------------------------------------------------------------





ARTICLE X ‑‑ TERMINATION


Section 10.01. Termination of Plan. The Company has established this Plan with
the bona fide intention and expectation that it will be continued indefinitely,
but the Company will have no obligation whatsoever to maintain this Plan for any
given length of time and may at will, and at any time, discontinue or terminate
this Plan in whole or in part.


    
Section 10.02. Termination Procedures. Upon termination of this Plan, the
Company shall give notice of the same to all Participants, the Committee and any
other affected person. Further, upon termination of this Plan, all elections
related to this Plan shall terminate, and payment of a Participant’s Deferred
Account shall be made at the time and in the manner provided in Article V.
Notwithstanding anything in this Plan to the contrary, the Plan shall not be
permitted to terminate unless all of the conditions set forth in Section 409A
pertaining to voluntary plan terminations are satisfied.


Section 10.03. Effect of Complete Liquidation, Reorganization or Change in
Control.


A.    Complete Liquidation. If the stockholders of the Company adopt a plan of
complete liquidation (other than a plan which is part of a plan of
reorganization described in Subsection B. hereof), the Plan shall be deemed to
have been terminated as of the date the plan of liquidation is adopted. The
rights of affected Participants upon such a liquidation shall be determined
under the provisions of Sections 10.01 and 10.02 relative to a complete
termination.


B.    Reorganization. If the Company effectuates a merger, consolidation or
other transaction constituting a reorganization with another corporation or
corporations, pursuant to which the shares of common stock of Company will be
surrendered in exchange for the stock of another corporation (the “Surviving
Corporation”), then this Plan shall be deemed to have been terminated as of the
date the reorganization is completed. No termination shall occur, however, if
express provisions are made for the continuance of this Plan in accordance with
the terms hereof except the word “Company” shall mean and refer to the Surviving
Corporation from and after the effective date of such reorganization.


Notwithstanding the foregoing, the Plan shall not be terminated pursuant to this
Section 10.03 unless the termination would be permitted under Section 409A.


Section 10.04. Change in Control. Notwithstanding any provision contained in the
Plan to the contrary, the provisions of this Section 10.04 shall control over
any contrary provision. All Participants shall be eligible for the treatment
afforded by this Section if they incur a Separation from Service within two
years following a Change in Control, unless the Separation from Service is due
to (a) Death; (b) Disability; (c) Cause; (d) resignation other than (1)
resignation from a declined reassignment to a job that is not reasonably
equivalent in responsibility or compensation, or that is not in the same
geographic area, or (2) resignation within thirty days of a reduction in base
pay; or (e) Retirement.


A.    If a Participant qualifies for treatment under this Section, he or she
shall immediately become fully vested in his or her Deferred Account. Such
Account shall be paid as soon as administratively practicable on or after the
earlier of (i) the first day of the Taxable Year after the Taxable Year in which
the Participant incurs such Separation from Service, or (ii) the date that would
have been the applicable Distribution Date with respect to such Deferred Amount
had the Participant remained continuously employed by the Company during and


9

--------------------------------------------------------------------------------





until the end of the applicable Mandatory Deferral Period (the “Payment Date”);
provided, however, that payment hereunder shall not occur later than the later
of (i) the end of the calendar year in which the Payment Date occurs, or (ii)
the 15th day of the third calendar month after the Payment Date occurs; and
provided further that if the Participant is at the time of his Separation from
Service a “Specified Employee” (as that phrase is defined in Section 409A), then
no payment shall be made before the 185th day following the date of the
Participant’s Separation from Service, except upon his earlier death.


B.    Upon a Change In Control, no action, including, but not by way of
limitation, the amendment, suspension or termination of the Plan, shall be taken
which would affect the rights of any Participant or the operation of the Plan
with respect to any Account to which the Participant may have become entitled
hereunder prior to the date of the Change in Control or to which he or she may
become entitled as a result of such Change in Control.




ARTICLE XI ‑‑ RESTRICTIONS ON ALIENATION OF BENEFITS


Section 11.01. Restrictions on Alienation. Until the actual receipt of any
benefit under this Plan by a Participant or Beneficiary, no right or benefit
under the Plan shall be subject in any manner to anticipation, alienation, sale,
assignment, transfer, pledge, encumbrance, garnishment, execution, levy or
charge of any kind, whether voluntary or involuntary, including assignment or
transfer to satisfy any liability for alimony or other payments for property
settlement or support of a spouse or former spouse or other relative of a
Participant or Beneficiary, whether upon divorce, legal separation or otherwise.
Any attempt to anticipate, alienate, sell, assign, transfer, pledge, encumber,
garnish, execute upon, levy upon, or charge any right or benefit under the Plan
shall be void. No right or benefit hereunder shall in any manner be liable for
or subject to the debts, contracts, liabilities, engagements or torts of the
person entitled to such benefit, and no right or benefit hereunder shall be
considered an asset of such person in the event of his or her divorce,
insolvency or bankruptcy. To the extent permitted by law, the rights of a
Participant or Beneficiary hereunder shall not be subject in any manner to
attachment or other legal process for the debts of such Participant or
Beneficiary.




ARTICLE XII ‑‑ CLAIMS PROCEDURE


Section 12.01. Claims. Benefit claim determinations arising under this Plan
shall be made in accordance with the provisions of this Article and procedures
established by the Committee. These claim procedures are designed to establish
reasonable processes and safeguards to ensure that benefit claim determinations
are made in accordance with the provisions thereof and, where appropriate, Plan
provisions have been applied consistently with respect to similarly situated
claimants. All claims for or relating to benefits whether made by a Participant
or other person shall be in writing addressed and delivered to the Committee, at
the Committee’s main office, and such claim shall contain the claimant’s name,
mailing address and telephone number, if any, and shall identify the claim in a
manner reasonably calculated to make the claim understandable to the Committee.


Section 12.02. Claims Review. If a claim is wholly or partially denied, the
Committee shall within a reasonable period of time, not to exceed 90 days (45
days in the case of a claim involving disability benefits), notify the claimant
in writing of any adverse benefit determination, unless the Committee determines
that special circumstances require an extension of time for processing the
claim. If the Committee determines that an extension of time for processing the
claim is necessary, written notice of the same shall be provided to the claimant
prior to the expiration of the 90‑day period (45‑day period in the case of a
claim involving disability benefits), and shall indicate the special
circumstances which require the extension of time and the


10

--------------------------------------------------------------------------------





date by which the Committee expects to render the determination. The extension
of time shall not exceed a 90‑day period of time (30‑day period in the case of a
claim involving disability benefits), beginning at the end of the initial 90‑day
period (45‑day period in the case of a claim involving disability benefits). In
case of a disability claim, the Committee may determine that, due to matters
beyond the control of the Plan, a second 30‑day extension is necessary. In such
case, the Committee shall notify the claimant before the expiration of the first
30‑day extension period of the circumstances requiring the extension and the
date by which the Plan expects to render a decision. In the case of a disability
notice of extension, the notice must explain the standards on which entitlement
to a benefit is based, the unresolved issues that prevent a decision, the
additional information needed to resolve the issue, and that the claimant has at
least 45 days to provide the specified information. The Committee’s notice shall
be written in a manner calculated to be understood by the claimant and shall set
forth:


A.    The specific reason or reasons for the denial;


B.    Specific reference to pertinent Plan provisions on which the denial is
based;


C.    A description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and


D.    An explanation of the claim review procedure set forth in Sections 12.03
and 12.04 below (including a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination).


Section 12.03. Appeal of Claim Denial. A claimant or the claimant’s duly
authorized representative shall have 60 days within which to appeal an adverse
benefit determination to the Committee. During the pendency of the review, the
following provisions shall apply:


A.    The claimant shall have the opportunity to submit written comments,
documents, records and other information relating to the claim to the Committee;
and


B.    The claimant shall be provided, upon request and free of charge,
reasonable access to and copies of all documents, records and other relevant
information relating to the claim for benefits.


Section 12.04. Review on Appeal. A decision on review shall be rendered within a
reasonable period of time, not to exceed 60 days after the claimant’s request
for review, unless the Committee determines that special circumstances require
an extension of time for processing the appeal. If the Committee determines that
an extension of time for processing the appeal is necessary, written notice of
the extension shall be furnished to the claimant prior to the expiration of the
60-day period, and shall indicate the special circumstances requiring the
extension and the date by which the Committee expects to render the
determination. The extension of time shall not exceed a 60‑day period of time
beginning at the end of the initial 60‑day period. For purposes of this Section
12.04, in the case of a claim involving disability benefits, 45 days shall apply
instead of 60 days. The Committee’s decision on review shall be communicated in
writing to the claimant and, if adverse, shall take into account all comments,
documents, records and other information submitted by the claimant (without
regard to whether such information was submitted or considered in the initial
benefit determination). The decision on review shall be in a written manner
calculated to be understood by the claimant and shall set forth the following:


A.    The specific reason or reasons for the adverse determination;


11

--------------------------------------------------------------------------------







B.    Specific reference to pertinent plan provisions on which the benefit
determination is based;


C.    A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits; and


D.    A statement of the claimant’s right to bring an action under ERISA Section
502(a).


Section 12.05. Litigation of Claim. Prior to initiating legal action concerning
a claim in any court, state or federal, against this Plan, any trust used in
conjunction with this Plan, the Company or the Committee, a claimant must first
exhaust the administrative remedies provided in this Article XII. Failure to
exhaust the administrative remedies provided for in this Article XII shall be a
bar to any civil action concerning a claim for benefits under the Plan.




ARTICLE XIII ‑‑ MISCELLANEOUS


Section 13.01. Payments Net of Withholding and Other Amounts. All payments under
this Plan shall be net of any amount sufficient to satisfy all federal, state
and local withholding tax requirements, and shall also be net of all amounts
owed by Participant, or Beneficiary or other recipient, to the Company.


Section 13.02. No Guarantee of Interests. Neither the Company nor any affiliated
entity (as defined in the Code), nor the Committee (nor any of its members) may
guarantee the payment of any amounts which may be or become due to any person or
entity under this Plan. The liability of the Company to make any payment under
this Plan is limited to the then existing assets of the Company.


Section 13.03. Company Records. Records of the Company as to any Employee or
Participant shall be conclusive on all persons.


Section 13.04. Evidence. Evidence required of anyone under this Plan may be by
certificate, affidavit, document or other information which the person or entity
acting on such evidence considers pertinent and reliable, and signed, made or
presented by the proper party or parties.


Section 13.05. Notice. Except as otherwise provided in this Plan, any notice or
communication required to be given herein by any Participant, the Company or
Committee shall be deemed given when delivered electronically for current
employees or for former employees, when placed in the United States mail,
postage prepaid, in an envelope addressed to the last address of the person to
whom the notice is being given which was communicated in writing to the person
giving such notice.


Section 13.06. Change of Address. Any party may, from time to time, change the
address to which notices shall be mailed or sent electronically by giving
written notice of such new address.


Section 13.07. Effect of Provisions. The provisions of this Plan shall be
binding upon the Company and its successors and assigns, and upon Participant,
his/her Beneficiary, assigns, heirs, executors and administrators.


Section 13.08. Other Benefits and Plans. The benefits provided for Participant
and his/her Beneficiary hereunder are in addition to any other benefits
available to Participant under any other program


12

--------------------------------------------------------------------------------





or plan of the Company, and, except as may otherwise be expressly provided for,
this Plan shall supplement and shall not supersede, modify or amend any other
program or plan of the Company or Participant.
    
Section 13.09. Severability Clause. If any provision of this Plan is held to be
invalid or unenforceable, such determination shall not affect the validity of
this Plan or the other provisions of this Plan. In such event, this Plan shall
be construed and enforced as if such provision had not been included therein;
provided, that, nothing shall increase the Company’s liability for payment of
benefits in any amount beyond the amounts specified in this Plan.


Section 13.10. Minors and Incompetents. If any person to whom a benefit is
payable by the Company is legally incompetent, either by reason of age or by
reason of mental or physical disability, the Company is authorized to cause the
payments becoming due to such person to be made to another for his benefit
without responsibility of the Company, Committee or the Board of Directors to
see to the application of such payments. Payments made pursuant to this
authority shall constitute a complete discharge of any duty hereunder of the
Company, Committee and the Board of Directors.


Section 13.11. Limitation of Rights. Neither the establishment of this Plan nor
any amendment thereof will be construed as giving any Employee or other person
any legal or equitable right against the Committee, Company, its Officers,
directors or stockholders, except as expressly provided herein, and in no event
will the terms of employment or service of any Employee be modified or in any
way be affected hereby.


Section 13.12. Information to be Furnished. Each Participant shall provide the
Company and Committee with such information and evidence, and shall sign such
documents, as may reasonably be requested from time to time for the purpose of
administration of this Plan.


Section 13.13. Word Usage. Wherever any words are used herein in the masculine
or neuter gender, they shall be construed as though they were used in the
feminine, masculine or neuter gender, as the context may require, and vice
versa, and wherever any words are used herein in the singular form they shall be
construed as though they were also used in the plural form, as the context may
require, and vice versa.


Section 13.14. Erroneous Payments. If any Participant receives any amount of
benefits that the Committee in its sole discretion later determines the
Participant was not entitled to receive under the terms of the Plan, such
Participant shall be required to make reimbursement to the Plan. In addition,
the Committee shall have the right to offset any future claims for benefits
under the Plan against amounts that the Participant was not otherwise entitled
to receive.


Section 13.15. Indemnification by Company. The Company shall indemnify and save
harmless each member of its Board of Directors, each Committee member, and any
employee of the Company, from and against expenses and losses resulting from
liability which they may be subjected by reason of any act or conduct (except
willful or wanton misconduct) in their official capacities in the administration
of this Plan. Expenses shall include the amount of any settlement or judgment,
costs, counsel fees and related charges reasonably incurred in connection with a
claim asserted, or a proceeding brought in settlement thereof. The foregoing
right of indemnification shall be in addition to any other rights to which any
such person may be entitled as a matter of law.


Section 13.16. Headings. The titles and heading of Articles and Sections are
included for convenience of reference only and are not to be considered in the
construction of the provisions of this Plan.


Section 13.17. No Contract of Employment. Nothing contained herein shall be
construed to constitute a contract of employment between any employee and any
employer. Nothing herein contained


13

--------------------------------------------------------------------------------





shall be deemed to give any employee the right to be retained in the employ of
an employer or to interfere with the right of the employer to discharge any
employee at any time without regard to the effect such discharge might have on
the employee as a Participant under this Plan.


Section 13.18. Governing Law. It is the Company’s intention that the Plan comply
with and satisfy the applicable provisions of the Code and ERISA, including, but
not limited to, Section 409A, and, consistent with such provisions of the laws
of the United States of America and in all other respects, the Plan and all
agreements entered into under the Plan shall be governed, construed,
administered and regulated in accordance with the laws of the State of Kansas,
without regard to the principles of conflicts of law, to the extent such laws
are not preempted by the laws of the United States of America. Any action
concerning the Plan or any agreement entered into under the Plan shall be
maintained exclusively in the state or federal courts in Topeka, Kansas.


Section 13.19. No Acceleration. Except as otherwise permitted by law, no
interpretation, modification, alteration, amendment or complete or partial
termination of the Plan or any provision of the Plan shall cause or permit
acceleration of the time or schedule of any payment under the Plan, unless the
acceleration is permitted by Section 409A.




IN WITNESS WHEREOF, this amended and restated Plan is executed effective as of
September 30, 2018.




CAPITOL FEDERAL® FINANCIAL, INC.




__________________________
John B. Dicus
Chairman


























14